Citation Nr: 1223411	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for spondylosis, claimed as a back injury.

2.  Entitlement to service connection for chronic cervical strain, claimed as a neck injury.

3.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.

4.  Entitlement to an initial compensable rating for a right ankle scar. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from November 2000 to March 2001, March 2003 to May 2003, and August 2005 to December 2006.  

The appeal comes before the Board of Veterans' Appeals (Board) from January 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for back and neck disorders, and granted service connection for a bilateral hearing loss disability and a right ankle scar and assigned noncompensable evaluations to those disabilities.  The Veteran perfected appeals as to the disabilities assigned.  

The issues of entitlement to service connection for back and neck disorders and entitlement to an increased initial disability evaluation for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's scar of the right ankle has been manifested by subjective complaints of pain and objective finding of a deep, stable scar, measuring 10 cm by 0.1 cm, which does not limit the motion of the affected body part.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for scar of the right ankle, but no higher, have been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  He was notified of the provisions of the VCAA by the RO in correspondence dated in December 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a statement of the case (SOC) was issued in May 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the December 2009 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA and private treatment records have been associated with the claims file.  The Veteran has also been provided with a fee-based medical examination in January 2010 to assess the current nature of his scar.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The Board finds the case is adequately developed for appellate review.

Legal Criteria - General

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that 'staged' ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran was granted service connection and assigned a noncompensable evaluation for a right ankle scar as secondary to surgery on a service-connected right ankle in a February 2010 RO decision. 

In a November 2009 surgical follow-up report, the examiner noted that the Veteran had some tenderness to palpation along the lateral ankle ligament right along the incision. 

During a January 2010 fee-based examination, the Veteran complained of a painful, itchy scar on the outside of his right ankle caused by surgery in June 2009.  He denied skin breakdown, but stated he experiences sharp pain at the scar site.  He did not report any functional impairment due to the scar.  Upon examination, the examiner noted the Veteran had a linear scar that measures 10 cm by 0.1 cm.  The scar was not painful on examination.  There was no skin breakdown.  The scar was deep with underlying tissue damage.  There was no inflammation, edema, keloid formation, and the scar is not disfiguring.  The scar does not limit the Veteran's motion and there is no limitation of function due to the scar.  The diagnosis was scar status post right ankle surgery.  The subjective factors included an itching sensation of the scar.  

Legal Criteria - Specific

The Veteran's service-connected skin disability has been rated under the provisions of 38 C.F.R. § 4.118 (schedule of ratings - skin).  The rating criteria in pertinent part are as follows.

Under Diagnostic Code 7801, scars other than of the head, face or neck that are deep or that cause limited motion are assigned a 10 percent if they involve an area or areas exceeding six square inches (39 sq. cm) or a 20 percent evaluation if the area or areas exceed 12 square inches (465 sq. cm).  A note following Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars other than on the head, face or neck that are superficial and not productive of limitation of motion are assigned a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm) or more.  A note following Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, as in effect from October 23, 2008, a rating of 10 percent is assigned for one or two scars that are unstable or painful.  A rating of 20 percent is assigned for three or four scars that are unstable or painful.  A rating of 30 percent is assigned for five or more scars that are unstable or painful.  Note (1) following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of scars.  Note (3) states that scars evaluated under Diagnostic Codes 7800, 7801, 7802 or 7805 may also receive evaluation under this diagnostic code when applicable.  Under Diagnostic Code 7805, any other scars (including linear scars) and other effects of scars evaluated under the diagnostic codes above are evaluated for disabling effects under an appropriate diagnostic code.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

On review of the evidence above the Board finds the fee-based examiner in January 2010 observed there was a deep linear scar.  Accordingly, this appears to be a 'deep' scar in that it is associated with underlying soft tissue damage.  However, the scar is only 1cm; compensable evaluation under Diagnostic Code 7801 requires an area or areas exceeding six square inches (39 sq. cm).

The Veteran asserted to the VA treatment provider and fee-based examiner that the scar on his right ankle was painful.  The Board notes that the scar was shown to be tender to palpation during the VA surgical follow-up, but there was no objective evidence of pain during the January 2010 fee-based examination.  Additionally, the Veteran reported the scar was 'itchy', however, the sensation is not a compensable symptom.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, although the scar was not painful during the fee-based examination, the Veteran has credibly reported pain in the scar and a rating of 10 percent is warranted under Diagnostic Code 7804.

Functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The scar does not appear to cause any limitation of function of the ankle, so compensation under Diagnostic Code 7805 is not warranted.

In sum, the Veteran is shown to have a deep linear scar on the right ankle, and to have reported pain on use although no pain was noted on examination.  Therefore, he is entitled to a 10 percent rating throughout the period of this claim. Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The benefit-of-the-doubt in this case has been resolved in the Veteran's favor. Gilbert, 1 Vet. App. 49, 54. 


ORDER

Entitlement to an initial 10 percent disability rating for a right ankle scar, but no higher, is granted.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.

In this case, The Veteran has asserted that he has back and neck disorders as a result of active service.  The Veteran is also claiming an initial compensable rating for his service-connected bilateral hearing loss disability.  

In an October 2008 substantive appeal, the Veteran requested a hearing before the Board.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In a May 2009 letter, the Veteran clarified that he wished for a videoconference hearing.  In accordance with his request, the case must be remanded so as to provide the Veteran an opportunity to present testimony during a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing, pursuant to his October 2008 request, at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


